ON REHEARING.
Moore, J.
An opinion was handed down in this case some time ago. It may be found ante, 707 (139 *716N. W. 50). Later upon the request of the appellant the case was reargued. The argument and a further consideration of the record has not changed our opinion as to what should be done with the case. It is affirmed.
Brooke, Stone, and Steere, JJ., concurred with Moore, J.
Ostrander, J. (dissenting). I think the writing imports consideration, and that it was for the defendant to show want of consideration. The judgment should be reversed.
McAlvay, C. J., and Bird, J., concurred with Ostrander, J.
ON SECOND REHEARING.
Rollin H. Person, Thomas A. Lawler, and Richard Price, for the motion.

Wilson & Cobb, contra.

MOORE, J. An opinion was handed down in this case some time ago. It may be found ante, 707 (139 N. W. 50). Later, upon the request of the appellant, the case was reargued with the same result as before, except that it was reached by a divided court. Ante, 715 (146 N. W. 202). Later a rehearing was ordered upon briefs to be submitted.
The rehearing and a further consideration of the record has not changed our opinion of the character of the paper called a note, but we are inclined to the opinion that there was sufficient evidence of a consideration to carry the case to a jury. For that reason we are constrained to say the case should be reversed, and a new trial ordered.
Brooke and Stone, JJ., concurred with Moore, J.
*717Steere, J. I think the writing imports consideration, and that it was for the defendant to show want of consideration.
The judgment should be reversed.
McAlvay, C. J., and Ostrander and Bird, JJ., concurred with Steere, J. Kuhn, J., did not sit.
*718L